ITEMID: 001-101221
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF RIBIČ v. SLOVENIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - award
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Elisabet Fura;Josep Casadevall;Luis López Guerra
TEXT: 5. The applicant was born in 1971 and lives in Frankolovo.
6. On 7 March 1997 the applicant was injured in an accident at work. The applicant's employer had taken out insurance with the insurance company ZM.
7. On 3 September 1998 the applicant instituted civil proceedings against ZM in the Celje District Court (Okrožno sodišče v Celju) seeking damages for the injuries sustained. He also sought an exemption from paying court fees.
8. Between 27 December 1999 and 28 February 2001 the applicant lodged preliminary written submissions and adduced evidence four times.
9. The first hearing was held on 27 September 2000.
10. On 27 October 2000 the court appointed a medical expert. On 18 December 2000 the appointed expert submitted his report.
11. On 4 April 2001 the court held another hearing and decided to deliver a written judgment. The judgment, upholding the applicant's claim in part, was served on the applicant on 25 October 2001.
12. On 7 November 2001 the applicant appealed to the Celje Higher Court (Višje sodišče v Celju). He also requested the first-instance court to rectify its judgment.
13. On 9 November 2001 the first-instance court rectified the judgment of 4 April 2001.
14. On 14 May 2003 the Celje Higher Court upheld the applicant's appeal in part and modified the first-instance court's judgment accordingly. That decision was served on the applicant on 5 June 2003.
15. On 20 June 2003 the applicant lodged an appeal on points of law with the Supreme Court (Vrhovno sodišče), which was rejected on 1 April 2004 as the value of the claim fell below the statutory threshold. That decision was served on the applicant on 23 April 2004.
16. On 23 May 2007 the respondent Government were given notice of the application. The Government was asked to provide information as to whether section 25 of the 2006 Act applied in respect of the present case, which would enable the applicant to avail himself of domestic settlement proceedings before the State Attorney's Office (see Relevant domestic law below).
17. Subsequently, on 12 October 2007, the Government submitted that section 25 of the 2006 Act was not applicable in the present case since the applicant's right to a trial within a reasonable time had not been infringed in the impugned domestic proceedings. Therefore, the Government refused to offer the applicant a settlement proposal under section 25 of the 2006 Act.
18. The applicant did not comment on this issue.
19. The Act on the Protection of the Right to a Trial without Undue Delay (Zakon o varstvu pravice do sojenja brez nepotrebnega odlašanja, Official Journal, No. 49/2006 – “the 2006 Act”) became operational on 1 January 2007.
Section 25 lays down the following transitional rules in relation to applications already pending before the Court:
“(1) In cases where a violation of the right to a trial without undue delay has already ceased and the party had filed a claim for just satisfaction with the international court before the date of implementation of this Act, the State Attorney's Office shall offer the party a settlement on the amount of just satisfaction within four months of the date of receipt of the case referred by the international court for the settlement procedure. The party shall submit a settlement proposal to the State Attorney's Office within two months of the date of receipt of the proposal of the State Attorney's Office. The State Attorney's Office shall decide on the proposal as soon as possible and within four months at the latest...
(2) If the proposal for settlement referred to in paragraph 1 of this section is not acceded to or the State Attorney's Office and the party fail to negotiate an agreement within four months of the date on which the party filed its proposal, the party may bring an action before the court with jurisdiction under this Act. The party may bring an action within six months of receipt of the State Attorney's Office reply that the party's proposal referred to in the previous paragraph was not acceded to, or after the expiry of the period fixed in the previous paragraph for the State Attorney's Office to decide to proceed with settlement. Irrespective of the type or amount of the claim, the provisions of the Civil Procedure Act concerning small claims shall apply in proceedings before a court.”
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
